UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                 No. 12-3977


         DEMOCRATIC-REPUBLICAN ORGANIZATION OF NEW JERSEY;
              EUGENE M. LAVERGNE, Esq; FREDERICK JOHN
           LAVERGNE; LEONARD P. MARSHALL; SCOTT NEUMAN;
             TRACY M. CAPRIONI; KIMBERLY SUE JOHNSON;
                         DONALD E. LETTON

                                      v.

             KIMBERLY GUADAGNO; EDWARD P. MCGETTIGAN;
           TIMOTHY TYLER; JOSEPH RIPA; RITA MARIE FULGINITI;
          GLORIA NOTI; CHRISTOPHER J. DURKIN; JAMES HOGAN;
              BARBARA A. NETCHERT; MARY H. MELFI; PAULA
          SOLLAMI-COVELLO; M. CLAIRE FRENCH; ELAINE FLYNN;
        JOAN BRAMHALL; SCOTT M. COLABELLA; KRISTIN CORADO;
         GILDA T. GILL; BRETT RADI; JEFF PARROTT; JOAN RAJOPPI;
        NEW JERSEY REPUBLICAN PARTY; NEW JERSEY DEMOCRATIC
                           PARTY; JOHN HOGAN


         DEMOCRATIC-REPUBLICAN ORGANIZATION OF NEW JERSEY;
               EUGENE M. LAVERGNE, Esq; FREDERICK JOHN
          LAVERGNE; LEONARD P. MARSHALL; TRACY M. CAPRIONI;
              KIMBERLY SUE JOHNSON; DONALD E. LETTON,
                                                  Appellants
                            __________________

                On Appeal from the United States District Court
                       for the District of New Jersey
                     D.C. Civil Action No. 12-cv-05658
                 ____________________________________

                           JUDGMENT ORDER


Before: FUENTES, SMITH and HARDIMAN, Circuit Judges
       Having considered the record on appeal and the decision of the District Court, we

affirm substantially for the reasons set forth by the District Court in its thorough and

well-reasoned opinion.

       We pause to note that the District Court correctly applied the balancing test set

forth by the Supreme Court in Anderson v. Celebrezzi, 460 U.S. 780, 789 (1983). The

District Court concluded that Plaintiffs failed to provide any support or evidence that the

ballot placement provisions for political party candidates burdened their independent

candidacies. Furthermore, the District Court recognized that New Jersey’s interest in

maintaining a manageable ballot sufficiently justified its statutory scheme. Additionally,

it concluded that Plaintiffs failed to establish that prohibiting them from referencing the

names of New Jersey’s political parties in their ballot slogan impermissibly burdened

their First Amendment rights, and that the State’s interest of avoiding voter confusion

justified the ballot slogan limitation. We find no error in this analysis. Appellants’

request for final declaratory and permanent injunctive relief is dismissed as moot.

       Accordingly, it is hereby ORDERED and ADJUDGED by the Court that the

judgment of the District Court, entered October 10, 2012, is hereby affirmed.


                                                         BY THE COURT,

                                                         /s/ Julio M. Fuentes
                                                         Circuit Judge
ATTEST:

/s/Marcia M. Waldron
Clerk

DATED: November 5, 2012

                                              2